Title: James Madison to Thomas Jefferson, 11 December 1809
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Washington 
                     Decr 11. 1809
            
            
		   
		  I duly recd your two letters of the 26. & 30. Ult: The State of Col. Monroe’s mind is very nearly what I had supposed. His willingness to have taken a seat in the Cabinet, is what I had not supposed. 
		  
		  I have written to Majr Neele, according to your suggestion, and shall follow it also as to the distribution of Govr Lewis’s papers when they arrive.
			 
				
		  Fayette in a letter to me has been equally urgent on the subject of his land titles which are required as the basis of a loan. Owing
				to delays incident to the distance & the nature of the proceedings in consummating land titles, and more
			 particularly to the
			 miscarriage of a mail containing instructions from Mr Gallatin, which was long unknown to him, the business has never been compleated. 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  I have renewed my efforts
				to accelerate it; and have so written to Fayette, by the Ship Jno Adams, which carries a remittance from the Treasury to Holland, and will touch at France & England for collateral purposes. It was found cheaper to make the remittance
			 in this way, than by Bills of Exch: at their present rate. The papers will tell you what Congs are about. There is not as yet any appearance, by which their course can be foretold.
			 The Republicans as usual
				are either not decided, or have different leanings.
				The
				Federalists
				are lying
			 in wait, to spring on any oppy of checking or diverting the tide now setting so strongly agst them.
			 The
				wound recd by Mr J. G. Jackson, is thought at present to wear a very favorable appearance. As the Ball however remains in him, and the Hip bone, is much broken, it is not certain that he may not be left somewhat of a
			 Cripple. Be assured always of my high & Affece esteem
            
              
                  
               James Madison
            
          
          
            I return the letters from Armstrong and Majr Neele
          
        